People v Anderson (2019 NY Slip Op 06901)





People v Anderson


2019 NY Slip Op 06901


Decided on September 27, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, NEMOYER, CURRAN, AND TROUTMAN, JJ.


795 KA 18-01540

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vANTONIO M. ANDERSON, DEFENDANT-APPELLANT. (APPEAL NO. 2.) 


DAVID J. FARRUGIA, PUBLIC DEFENDER, LOCKPORT (JOSEPH G. FRAZIER OF COUNSEL), FOR DEFENDANT-APPELLANT. 
CAROLINE A. WOJTASZEK, DISTRICT ATTORNEY, LOCKPORT (THOMAS H. BRANDT OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Niagara County (Richard C. Kloch, Sr., A.J.), rendered May 1, 2018. The judgment convicted defendant, upon his plea of guilty, of criminal sale of a controlled substance in the fifth degree. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Same memorandum as in People v Anderson ([appeal No. 1] — AD3d — [Sept. 27, 2019] [4th Dept 2019]).
Entered: September 27, 2019
Mark W. Bennett
Clerk of the Court